 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDI.T.T.Semi-Conductors,Inc.andInternationalBrotherhoodofElectricalWorkers,AFL-CIO,Petitioner.Case 12-RC-1975February 19, 1969ORDER GRANTING PETITION FORREINSTATEMENT OFREPRESENTATION PETITION ANDDIRECTION OF SECOND ELECTIONBY MEMBERS FANNING, JENKINS, AND ZAGORIAOn June 21, 1967, the National Labor RelationsBoard issued its Decision and Order in theabove-entitled proceeding,' in which the Board foundthat the Respondent had violated Section 8(a)(1) oftheNationalLabor Relations Act by means ofthreats,coercive interrogations, granting a wageincrease during a period of organizational attemptsbytheemployees,andpromulgationanddiscriminatory enforcement of no-solicitationandno-distribution rules. The Board also found that theRespondent violated Section 8(a)(5) and (1) of theAct by its refusal to bargain with the Union whichtheBoard had found had been designated by amajority of its employees. The Board, therefore,issued an appropriate bargaining order. It also setaside the election held December 17, 1964, anddismissed Case 12-RC-1975.Thereafter, the Respondent petitioned the Courtof Appeals for the Fifth Circuit to review and setasidetheBoard'sOrder.The Board filed across-petition for enforcement of the Order. Thecourt, although agreeing with the Board's Section8(a)(1) findings, found, contrary to the Board, thattheUnion did not represent a majority ofRespondent's employees and vacated and set aside'165NLRB No.98.The representation case was consolidated andconsidered with Cases12-CA-3044, 12-CA-3089, and 12-CA-3225.that part of the Order directing bargaining with theUnion.2On November 27, 1968, the Union filed a petitionwith the Board requesting that the representationpetition in Case 12-RC-1975 be reinstated and asecond election directed. The Respondent filed amotion in opposition to the petition.The Board3 has duly considered the matter and isof the opinion that a second election should be held.In its originalDecision and Order the Board foundtheUnion's objections to the election meritoriousand set aside the election. However, as the Boardfurther found that the Respondent had unlawfullyrefused to bargain with the Union, a bargainingorder was issued thereby obviating the necessity of asecond election, and the representation case wasdismissed. In view of the Fifth Circuit's decision, thebasisforthatdismissalnolonger ` exists.Accordingly,IT IS HEREBY ORDERED thatCase 12-RC-1975 be,and it hereby is, reopened, and that all priorproceedings held thereunder be, and they hereby are,reinstated, and that a second election be conductedpursuant to the direction below.[DirectionofSecondElection4omitted frompublication.]'LT T. Semi-Conductors,Inc.,v.N L.R,B..395 F 2d 257 (C A 5,1968).'Pursuant to the provisions of Section3(b) of the National LaborRelationsAct, as amended,theNationalLaborRelations Board hasdelegated its powers an connectionwith thiscase to a three-member panel.'An election eligibility list, containing the names and addressesof all theeligible voters,must be filedby the Employer withthe RegionalDirectorforRegion 12 within7 days after the date ofissuance of theNotice ofSecond Electionby theRegionalDirectorThe Regional Director shallmake the list available to all parties to the election. No extension of timeto file this list shall be grantedby theRegionalDirector except inextraordinary circumstances. Failure tocomply withthis requirement shallbe grounds for setting aside the election wheneverproper objections arefiledExcelsior UnderwearInc.,156 NLRB 1236.